PRATT, J.
The only questions seriously discussed are whether the circuit judge fell into error in his instructions as to the rule of damages, and, if error exists, whether it requires a new trial. The jury were told that, if lightning was the primary cause of the destruction, they might give a verdict for the whole damage sustained, $2,747; but, if lightning was not the primary cause of the destruction, they should give only such verdict as would compensate for the damage directly caused by lightning. Had the jury given a verdict for $2,747, we should have been compelled to carefully construe the language of the policy. It is, however, evident that the jury made the discrimination suggested by the court, and allowed a recovery for such portion of the loss as they believed to be caused by the direct action of the lightning, ascribing $1,647 of the loss to other causes. The question whether they could have properly given a verdict for the larger sum becomes unimportant. No other subject requires discussion. Affirmed, with costs.